DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the convexes and the pitch must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Specifically, applicant claims the instant case includes convexes.  A convex is defined as having an outline or surface curved like the exterior of a circle or sphere.  There does not appear to be any curved surfaces in the application.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claim 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “convex” in claim s 6-9 is used by the claim to mean “a protrusion,” while the accepted meaning is “having an outline or surface the exterior of a circle or sphere..” The term is indefinite because the specification does not clearly redefines the term.
Examiner suggest replacing convex with protrusions in order to remove the interpretation of the apparatus including curved geometry.  For examination purposes examiner will treat the term convexes to mean protrusions.

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 7, 9, 10, 13, 14 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. PG-Pub 2019/0141855 to Inagaki.
	In re claim 1, Inagaki discloses a vapor chamber comprising:
	a casing including an upper casing sheet (plate-shaped body (12)) and a lower casing (plate-shaped body (11)) that face each other and are joined together at an outer edge (See figure 1) so as to define an internal space (hollow portion (13)) therebetween;
	a working fluid in the internal space (not shown but present per paragraph [0037]);
	a microchannel (second wick structure (16)) in the lower casing sheet and in communication with the internal space so as to form a flow path for the working fluid (see figure 1); and
	a wick (first wick structure (15)) in the internals pace of the casing and in contact with the microchannel (See figure 1), wherein
	an area of the wick is larger than an area of a region corresponding to the microchannel in a plan view of the vapor chamber (specifically this limitation is so broad examiner is able to selectively choose an area of the wick and selectively choose an area of a region that would read on this limitation.  For example, examiner could choose the entire area of the hollow portion (13) which the wick occupies and only an area of a single microchannel to read on this limitation).

	In re claim 4, Inagaki discloses the apparatus as described above including a joining member (brazing member can be used to join the pieces per paragraph [0049]) that joins the upper casing sheet to the lower casing sheet at the outer edge.
	
In re claim 6, Inagaki discloses the apparatus as described above including the microchannel having a plurality of protrusions (see figure 1).
	In re claim 7, Inagaki discloses the apparatus as described above including an area ratio of an area of the plurality of protrusions of the microchannel to the area of the region corresponding to the microchannel is 5% to 40% in the plan view of the vapor chamber. (Again, because the selection of areas is broad one can selectively choose areas that meet this claim limitation).

	In re claim 9, Inagaki discloses the apparatus as described above including a first pitch of the plurality of protrusions of the microchannel and a second pitch of a plurality of holes (wick is a mesh per para [0041] therefore would have holes) in the wick are not integral multiples (the mesh is not a planned distribution of holes and therefore due to the broad nature of the claim one could pick a pitch that would read on the instant limitation).

	In re claim 10, Inagaki discloses the apparatus as described above including a support (supporting column members (17)) in the upper casing, the wick being between the support and the lower casing sheet (See figure 1).

	In re claim 13, Inagaki discloses the apparatus as described above including the wick being wider in plan view of the vapor chamber than a width of the micro channel (figure 1 shows how the width of wick (15) expands over the microchannels (16));

	In re claim 14, Inagaki discloses the apparatus as described above including the wick being a sheet-shaped wick (See figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 8, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG-Pub 2019/0141855 to Inagaki et al.
	Inagaki discloses the apparatus as described above but fails to disclose the specific claimed dimensions, such as the thickness difference between he joining member and the thickness of the wick is 20 micrometers or less, the height of the protrusions being 5 to 50 micrometers, the opening width of the micro channel, the thickness of the wick (and the ratio between the thickness and width).
	However, examiner asserts it would have been obvious to one having ordinary skill in the art at the time before the instant filing date to select the appropriate dimensions (and ratios of dimensions) of components since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Please note one skilled in the art would recognize that dimensional changes would affect the heat transfer characteristics of the apparatus. Accordingly, one skilled in the art at the time of filing would have found it obvious to select appropriate dimensions and ratios of dimensions to fit specific design parameters (such as overall size with consideration of the heat transfer characteristics of the apparatus).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG-Pub 2019/0141855 to Inagaki et al. in view of U.S. Patent #3,598,177 to Febster.
Inagaki discloses the apparatus as described above but fails to disclose the wick being bonded to the microchannel.
	Febster however discloses a heat pipe with a wick (26) bonded to the micro channel (22) of the heat pipe as such modification ensures the proper position of the wick.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify connection between the wick and the micro channel of Inagaki such that the wick is bonded to the micro channel as taught by Febster in order to ensure the proper location of the wick within the vapor chamber (during the assembly process).

Claim(s) 12, 17 and 18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG-Pub 2019/0141855 to Inagaki et al. in view of U.S. Patent #4,012,816 to Peck.
	In re claim 12, Inagaki discloses the apparatus as described above but fails to disclose the wick including a plurality of circular holes.
	Peck discloses a vapor chamber with a wick plurality of circular holes (18) disposed over the micro channel as such wicking structure provides sufficient capillary power while increasing the surface contact area between the fluid and the heat input while making the thickness minimal while also retaining the capillary function of the apparatus. [Column 2, lines 35-44]
	Therefore, one skilled in the art at the time of filing would have found it obvious to modify the apparatus disclosed by Inagaki to include the holes in the wick as taught by Peck as such modification allows for the thickness of the apparatus to better be controlled while still maintaining the capillary function due to the increased surface contact area between the fluid and the heat input.
 
	With respect to the specific ratio of the areas of the holes relative to the areas of the wick and the placement of the holes within the wick (claims 17 and 18 respectively).
	Examiner asserts it would have been obvious to one having ordinary skill in the art at the time before the instant filing date to select the appropriate dimensions (and ratios of dimensions) of components since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Please note one skilled in the art would recognize that dimensional changes (area and placement of the holes) would directly affect the heat transfer characteristics of the apparatus. Accordingly, one skilled in the art at the time of filing would have found it obvious to select appropriate dimensions and ratios of dimensions to fit specific design parameters (desired heat transfer characteristics of the apparatus).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent #11,320,211 to Liu et al., U.S. PG-Pub 2015/0198380 to Haj-Hariri et al., U.S. Patent #9,835,383 to Roper et al., U.S. PG-Pub 2020/0045851 to Hsieh et al., and U.S. Patent #11,013,145 to Naito disclose apparatuses with similar structures and components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150. The examiner can normally be reached Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M JONAITIS/Primary Examiner, Art Unit 3649